DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/361,158. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As currently recited, claim 10 is dependent from claim 1, a system, however is directed towards a method which does not further limit the structure of claim one but rather recites a function to be performed on the system of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ennis (US 20110315172 A1) (hereafter Ennis).
As per claim 1:
An adaptive communication system integrated into the wash functions of a carwash, comprising: 
a programmable input relay board coupled to a digital sound trigger board; 
the digital sound trigger board retrievably stores a plurality of communication events; 
one or more external output devices configured to receive and output each communication event.
(See Ennis ¶0048, “A block diagram depicting the components of the audio system 210 is provided in FIG. 6. The audio system 210 comprises an input 602 for 
the programmable input relay board providing a plurality of inputs electrically connectable to one or more electrical outputs, wherein each electrical output is operatively associated with a wash function of a car wash so that when said wash function is operable, an output signal is generated, and wherein the programmable input relay board is configured to selectively enable one or more communication events of said plurality of communication events; and (See Ennis ¶0043, “Importantly, the audio components are synchronized with the vehicle's position within the themed car washing system. For example, the audio track has a play time that is reflective of the amount of time that it takes for the vehicle to pass through the vehicle washing system. In other words, the audio track, when recorded, includes audio features (e.g., elephants 
As per claim 2:
The adaptive communication system integrated into the wash functions of a carwash of claim 1, further comprising: one or more conditional relays associated with at least one of said plurality of inputs. (See Ennis ¶0044, “Alternatively, the audio track can include several sub-tracks, each of which is played when the vehicle is in a particular position. In this aspect, the themed vehicle washing system 100 includes several sensors 404 that are capable of detecting the vehicle's position with the washing system 100. The sensors 404 are any suitable sensors that are capable of detecting the presence of an object, a non-limiting example of which includes an infrared beam sensor. For example, when the first vehicle 400 passes a first sensor, an audio track of an elephant trumpeting is played over Channel ABC. As the first vehicle 400 passes a second sensor that is positioned proximate a monkey, an audio track of monkeys chirping is played over Channel ABC.” Ennis discloses sensors for providing position information which triggers audio.)
As per claim 6:
The adaptive communication system integrated into the wash functions of a carwash of claim 1, wherein one of the one or more external output devices is a speaker in a hull of the car wash. (See Ennis ¶0040, “In its most simple aspect, the audio system 
As per claim 8:
The adaptive communication system integrated into the wash functions of a carwash of claim 1, wherein one of the one or more external output devices is a speaker in a vehicle in a hull of the car wash. (See Ennis ¶0040, “In its most simple aspect, the audio system 210 includes an audio sound track that is simply turned on to play over a loud speaker system. As can be appreciated, continuous play of an audio track can become a nuisance for employees and neighbors of the themed vehicle washing system 100. As such, the audio system 210 also includes a transmission system to enable users to listen to the audio sound track in the privacy of their vehicle as the vehicle passes through the vehicle washing system. The transmission system is any suitable system that is capable of transmitting an audio signal that is to be picked up by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis (US 20110315172 A1) (hereafter Ennis), in view of Hodge (US 4857113 A1) (hereafter Hodge).
As per claim 3:

However Hodge, which talks about the positioning of nozzles within an automatic car wash, teaches the concept of utilizing a time delay. 
The adaptive communication system integrated into the wash functions of a carwash of claim 2, wherein the one or more conditional relays provides a time delay prior to the enablement of an associated communication event. (See Hodge col. 9 line 5, “In one form of preferred operation, a vehicle entering the arch of FIG. 1 and moved along the track is sensed for its front and by the sensor which, through circuitry not shown, effects timed shift or adjustment of valve positions in the various valve assemblies for the nozzle arrangements of the arch. As the vehicle moves further toward the arch, the valves controlling flow to the forward bank or array of rearwardly directed zero degree nozzles in the top and each side lower assembly is shifted responsively to the message from the sensor so that those valves open flow of cleansing fluid, as an initial step, only to the forward bank or array of each assembly of zero degree nozzles. Either at the same time or on a slight time delay, depending on the relative motion of the vehicle with respect to the manifolds carrying the nozzles, the valve controlling flow to the side upper manifolds equipped with fanning spray nozzles is opened responsively to a message pre-programmed in circuitry responsive to the sensor. Based on the rate of movement by the vehicle, or on sensor detection of the terminal end of the vehicle, the control circuitry effects a shift of the valves for the zero degree nozzle assemblies so that the forward arrays which direct fluid rearwardly are no longer fed fluid, and the feeding of fluid from the main line is opened to the rear pipe 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hodge with the invention of Ennis. As shown, Ennis discloses the concept of utilizing sensors to determine the position of a vehicle within a car wash to trigger audio cues. Hodges further teaches the concept of utilizing time delays with sensor detection. Hodge teaches this concept as Hodge teaches the relative position of a vehicle to a fixed point (nozzle manifold) can be determined using a sensor and time delay to adjust for the movement of the vehicle within the car wash. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hodge to further determine the position of the vehicle including adjusting for the relative movement of the vehicle.

Claims 4-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis (US 20110315172 A1) (hereafter Ennis), in view of Grier (US 20030233153 A1) (hereafter Grier).
As per claim 4:
Although Ennis discloses the above-enclosed invention, Ennis fails to disclose a wash function to include a pay station.

The adaptive communication system integrated into the wash functions of a carwash of claim 1, wherein a first car wash function is the car wash pay station. (See Grier ¶0028, “Optionally, instead of receiving an activation code at the central station 12, a customer may be able to purchase a wash at the car wash activation device. That is, the car wash activation device may include a transaction interface such that a customer may use cash, credit card and the like to purchase a wash.” See also Grier ¶0025, “Alternatively, the customer sensor 20 may be formed in conjunction with a car wash activation device (not shown), which relays signals to the car wash control system 21. For example, the CPU 22 may be able to detect customer rate through the frequency of car wash activation.” Grier teaches the first function to be a pay station for the car wash.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Grier with the invention of Ennis as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, Ennis discloses the concept of a car washing including sensors for providing audio cues based on the location and associated car wash function. Grier further teaches wash function to include a payment station for accepting payment including sensors for detecting consumers as this is the first step in a car wash process to initiate the actual washing functions (See Grier ¶0036). Thus it would have 
As per claim 5:
The adaptive communication system integrated into the wash functions of a carwash of claim 4, wherein a second car wash function is a hot wax application. (See Grier ¶0035, “FIG. 2 illustrates a top view of a car wash 26 according to certain aspects of an embodiment of the present invention. The car wash 26 may include an activation device 28 (such as a 10 digit keypad), a vehicle proximity sensor 30 and the car wash housing 14 having the vehicle entrance 16 and the vehicle exit 18. The car wash housing 14 includes a vehicle chamber 32, in which vehicles may pass, and a mechanical operations chamber 34, which houses various mechanical components of the car wash 26 such as wash assembly pumps, cleaning agent metering assemblies, etc. The car wash 26 also includes a side blaster 36, a washing assembly 38, a display 40, a dryer assembly 42 and a dryer display 44. The washing assembly 38 includes a washing gantry 46 positioned on support tracks 48. The support tracks 48 are positioned to allow for sufficient clearance between the washing gantry 46 and a vehicle 50. The washing gantry 46 may slide, roll, or otherwise move on, over or through the support tracks 48. Specifically, the washing gantry 46 may move between a first (or front) end 52 of the vehicle 50 to a second (or back) end 54 of the vehicle 50. The washing gantry 46 includes washing and waxing devices that direct high pressure water, cleaning agents/chemicals and the like onto the vehicle 50.” Grier teaches 
As per claim 10:
A method of integrating an adaptive communication system to the wash functions of a carwash, comprising: 
providing the adaptive communication system integrated into the wash functions of a carwash of claim 1; and (See Ennis ¶0048, “A block diagram depicting the components of the audio system 210 is provided in FIG. 6. The audio system 210 comprises an input 602 for receiving information from at least one sensor for use in determining a vehicle's position within the themed vehicle washing system. Note that the input 602 may include multiple "ports." Typically, input is received from at least one sensor, non-limiting examples of which include an infrared beam sensor. An output 604 is connected with the processor for providing the audio track (and sub-tracks) for transmission to the vehicles. Output may also be provided to other devices or other programs; e.g., to other software modules, for use therein. The input 602 and the output 604 are both coupled with a processor 606, which may be a general-purpose computer processor or a specialized processor designed specifically for use with the present invention. The processor 606 is coupled with a memory 608 to permit storage of data and software that are to be manipulated by commands to the processor 606. The 
Although Ennis discloses the above-enclosed invention, Ennis fails to disclose a first wash function to include a pay station.
However Grier as shown, which talks about an automatic car wash, teaches the first wash function to be a pay station for initiating the wash.
electrically connecting an output of a car wash pay station to a first input of the plurality of inputs of the programmable input relay board. (See Grier ¶0028, “Optionally, instead of receiving an activation code at the central station 12, a customer may be able to purchase a wash at the car wash activation device. That is, the car wash activation device may include a transaction interface such that a customer may use cash, credit card and the like to purchase a wash.” See also Grier ¶0025, “Alternatively, the customer sensor 20 may be formed in conjunction with a car wash activation device (not shown), which relays signals to the car wash control system 21. For example, the CPU 22 may be able to detect customer rate through the frequency of car wash activation.” Grier teaches the first function to be a pay station for the car wash electronically connected to the car wash system.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Grier with the invention of Ennis as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, Ennis discloses the concept of a car washing including .   

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis (US 20110315172 A1) (hereafter Ennis), in view of Anderson (US 20140224279 A1) (hereafter Anderson).
As per claim 7:
Although Ennis discloses the above-enclosed invention, including the concept of broadcasting a wireless signal to output content, Ennis fails to disclose the output device to be a user smart device.
However Anderson as shown, which talks about an intelligent vehicle wash system, teaches the concept of communicating to the user through a user smart device. 
The adaptive communication system integrated into the wash functions of a carwash of claim 1, wherein one of the one or more external output devices is a speaker in a smart device of a customer. (See Anderson ¶0063, “At the wash bay entrance, the customer can scan a barcode into the mobile device and the controller 600 will be signalled to engage the customer through the mobile device or through audiovisual 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Anderson with the invention of Ennis. As shown, Ennis discloses the concept of communicating/providing content to the user through both output devices fixed to the facility and through wireless communication to a device of the user. Anderson further teaches the concept of the user device to be a wireless smart device. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Anderson to utilize a user smart device as Anderson teaches that user smart devices are an alternative for facility mounted outputs for providing information to the user, and it would have been predictable as Ennis discloses the concept of the facility providing wireless signals for user devices.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis (US 20110315172 A1) (hereafter Ennis), in view of Hodge (US 4857113 A1) (hereafter Hodge), in view of Grier (US 20030233153 A1) (hereafter Grier).
As per claim 9:
An adaptive communication system integrated into the wash functions of a carwash, comprising: 
a programmable input relay board coupled to a digital sound trigger board; 
the digital sound trigger board retrievably stores a plurality of communication events; 

one or more external output devices configured to receive and output each communication event, wherein the one or more external output devices includes one of the following: a speaker in a hull of the car wash, a speaker in a smart device of a customer, or a speaker in a vehicle in the hull of the car wash; and  See Ennis ¶0040, “In its most simple aspect, the audio system 210 includes an audio sound track that is simply turned on to play over a loud speaker system. As can be appreciated, continuous play of an audio track can become a nuisance for employees and neighbors of the themed vehicle washing system 100. As such, the audio system 210 also includes a 
the programmable input relay board providing a plurality of inputs electrically connectable to one or more electrical outputs, wherein each electrical output is operatively associated with a wash function of a car wash so that when said wash function is operable, an output signal is generated, and wherein the programmable input relay board is configured to selectively enable one or more communication events of said plurality of communication events;  (See Ennis ¶0043, “Importantly, the audio components are synchronized with the vehicle's position within the themed car washing system. For example, the audio track has a play time that is reflective of the amount of time that it takes for the vehicle to pass through the vehicle washing system. In other words, the audio track, when recorded, includes audio features (e.g., elephants trumpeting) that are positioned within the audio track play time such that the audio feature plays when the vehicle passes the corresponding themed feature (e.g., animatronic washing component) in the themed vehicle washing system 100.” Ennis discloses the processor to trigger outputs events to output devices based on a car wash function, wherein the function is based on position of the vehicle within the car wash.)
one or more conditional relays associated with at least one of said plurality of inputs, (See Ennis ¶0044, “Alternatively, the audio track can include several sub-tracks, each of which is played when the vehicle is in a particular position. In this aspect, the themed vehicle washing system 100 includes several sensors 404 that are capable of detecting the vehicle's position with the washing system 100. The sensors 404 are any suitable sensors that are capable of detecting the presence of an object, a non-limiting example of which includes an infrared beam sensor. For example, when the first vehicle 400 passes a first sensor, an audio track of an elephant trumpeting is played over Channel ABC. As the first vehicle 400 passes a second sensor that is positioned proximate a monkey, an audio track of monkeys chirping is played over Channel ABC.” Ennis discloses sensors for providing position information which triggers audio.)
Although Ennis discloses the above-enclosed invention, Ennis fails to explicitly disclose a time delay.
However Hodge, which talks about the positioning of nozzles within an automatic car wash, teaches the concept of utilizing a time delay. 
wherein the one or more conditional relays provides a time delay prior to the enablement of an associated communication event, (See Hodge col. 9 line 5, “In one form of preferred operation, a vehicle entering the arch of FIG. 1 and moved along the track is sensed for its front and by the sensor which, through circuitry not shown, effects timed shift or adjustment of valve positions in the various valve assemblies for the nozzle arrangements of the arch. As the vehicle moves further toward the arch, the valves controlling flow to the forward bank or array of rearwardly directed zero degree nozzles in the top and each side lower assembly is shifted responsively to the message 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hodge with the invention of Ennis. As shown, Ennis discloses the concept of utilizing sensors to determine the position of a vehicle within a car wash to trigger audio cues. Hodges further teaches the concept of utilizing time delays with sensor detection. Hodge teaches this concept as Hodge teaches the relative position of a vehicle to a fixed point (nozzle manifold) can be determined using a sensor and time delay to adjust for the movement of the vehicle 
Although the combination of Ennis and Hodge discloses the above-enclosed invention, the combination fails to disclose a wash function to include a pay station.
However Grier as shown, which talks about an automatic car wash, teaches the first wash function to be a pay station for initiating the wash.
wherein a first car wash function is the car wash pay station, and (See Grier ¶0028, “Optionally, instead of receiving an activation code at the central station 12, a customer may be able to purchase a wash at the car wash activation device. That is, the car wash activation device may include a transaction interface such that a customer may use cash, credit card and the like to purchase a wash.” See also Grier ¶0025, “Alternatively, the customer sensor 20 may be formed in conjunction with a car wash activation device (not shown), which relays signals to the car wash control system 21. For example, the CPU 22 may be able to detect customer rate through the frequency of car wash activation.” Grier teaches the first function to be a pay station for the car wash.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Grier with the invention of Ennis as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, Ennis discloses the concept of a car washing including 
wherein a second car wash function is a hot wax application. (See Grier ¶0035, “FIG. 2 illustrates a top view of a car wash 26 according to certain aspects of an embodiment of the present invention. The car wash 26 may include an activation device 28 (such as a 10 digit keypad), a vehicle proximity sensor 30 and the car wash housing 14 having the vehicle entrance 16 and the vehicle exit 18. The car wash housing 14 includes a vehicle chamber 32, in which vehicles may pass, and a mechanical operations chamber 34, which houses various mechanical components of the car wash 26 such as wash assembly pumps, cleaning agent metering assemblies, etc. The car wash 26 also includes a side blaster 36, a washing assembly 38, a display 40, a dryer assembly 42 and a dryer display 44. The washing assembly 38 includes a washing gantry 46 positioned on support tracks 48. The support tracks 48 are positioned to allow for sufficient clearance between the washing gantry 46 and a vehicle 50. The washing gantry 46 may slide, roll, or otherwise move on, over or through the support tracks 48. Specifically, the washing gantry 46 may move between a first (or front) end 52 of the vehicle 50 to a second (or back) end 54 of the vehicle 50. The washing gantry 46 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auer (US 20110043379 A1), which talks about a vehicle washing area including camera and display visible to the user for presenting a plurality of information.
Martin et al. (US 20080098542 A1), which talks about a vehicle wash system including monitor systems for tracking vehicle wash functions.
Faytlin (US 20050086835 A1), which talks about a blower/dryer control system including sensors which implement time delays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622